 

10
| 1]
12
13
14
15
16
17
18
19
20
21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNILOC U.S.A. INC., et al., CASE NO. C17-1558JLR
Plaintiffs, ‘ ORDER DIRECTING JOINT
ve STATUS REPORT

HTC AMERICA, INC., et al.,

Defendants.

 

 

In its August 30, 2019 opinion, the Ninth Circuit Court of Appeals determined that
“Talfter Uniloc [USA, Inc.] filed its appeal, HTC [America, Inc.] became aware of
material suggesting multiple jurisdictional defects” as a result of an ownership transfer.

(See 9th Cir. Op. (Dkt. # 73) at 1.) Because this material was outside the record, the

‘Ninth Circuit Court remanded “‘for the district court to supplement the record, determine

whether Uniloc has standing in the first instance, and, if appropriate, cure any
jurisdictional defects.” (See id. at 1.) The Ninth Circuit issued its mandate on October 7,

2019, (Mandate (Dkt. #75).)

ORDER - 1

 

 
 

10

lt

12

13

14

15

16

17

18

19

20

2]

22

 

 

In light of the Ninth Circuit’s remand, the court ORDERS the parties to file a joint
status report within 10 days of the entry of this order proposing a course of action that
addresses the Ninth Circuit’s remand, the material outside the record referred to by the
Ninth Circuit, the potential jurisdictional defects raised by that outside-the-record

material, and an accompanying timeline for the proposed course of action.

\ i CAS
JAMES L. ROBART
United States District Judge

pth
Dated this _% day of November, 2019.

ORDER - 2

 

 
